J-S65005-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: D.N.W., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.O., NATURAL MOTHER            :
                                               :
                                               :
                                               :
                                               :   No. 298 MDA 2018

                   Appeal from the Decree January 11, 2018
      In the Court of Common Pleas of Luzerne County Orphans' Court at
                                No(s): A-8511

    IN THE INTEREST OF: N.M.W., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.O., NATURAL MOTHER            :
                                               :
                                               :
                                               :
                                               :   No. 299 MDA 2018

                   Appeal from the Decree January 11, 2018
      In the Court of Common Pleas of Luzerne County Orphans' Court at
                                No(s): A-8512


BEFORE: SHOGAN, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY SHOGAN, J.:                           FILED NOVEMBER 21, 2018

       S.O. (“Mother”) appeals the decrees1 terminating her parental rights to

her minor daughters, D.N.W. (born in August of 2013) and N.M.W. (born in

____________________________________________


1  By separate decrees, the trial court involuntarily terminated the parental
rights of D.M.L.W. (“Father”) on January 11, 2018. Father filed separate
appeals at 316 MDA 2018 and 317 MDA 2018.
J-S65005-18


July of 2014) (collectively, “the Children”), pursuant to 23 Pa.C.S. §

2511(a)(2) and (b). We affirm.2

       The orphans’ court fully set forth the facts of this case in its Pa.R.A.P.

1925(a) opinion, and we summarize the procedural background as follows:

The record reveals that CYS assumed care of the Children on January 27,

2015, pursuant to a shelter care order. Reasons for the placement were the

hospitalization of the natural parents, domestic violence, parental mental

health and substance abuse issues, and unstable housing. Subsequently, the

Children were placed in foster care on September 21, 2015. On November

28, 2016, Luzerne County Children and Youth Services (“CYS”) filed a petition

for the involuntary termination of Mother’s parental rights to the Children. The

orphans’ court conducted a termination hearing over several days, beginning

on May 8, 2017, and ending on July 26, 2017.3

       In support of its burden of proving by clear and convincing evidence that

termination was warranted, CYS called the following witnesses: Alicia Singer,

senior clinician at Community Counseling Services; Grace Tavaris, case

manager in the Intensive Family Reunification parenting program of Family


____________________________________________


2   We note with displeasure that neither CYS nor the Children’s guardian ad
litem has filed a responsive brief.

3  The Children were represented by legal counsel and an attorney-guardian
ad litem (“GAL”). Legal counsel was permitted to withdraw after the GAL
advised the orphans’ court that there was no conflict between the Children’s
legal and best interests and that no party objected to counsel’s withdrawal.
N.T., 5/8/17, at 3.

                                           -2-
J-S65005-18


Services Association; Marisue Sack, employed by Family Services Association

in the Intensive Family Reunification parenting program; Deborah Ficco,

representative payee of Fitzmaurice Community Services; and Sherri

Hartman, caseworker for CYS. In response, Mother testified on her own behalf

and called Donald Grahm, a therapist at Haven House and navigator of its

wellness recovery team.

      On January 11, 2018, the orphans’ court filed decrees terminating

Mother’s parental rights to the Children. On February 9, 2018, Mother filed

timely notices of appeal.     Both Mother and the trial court complied with

Pa.R.A.P. 1925.

      Mother presents two questions for our consideration:

      I.    Did the trial court abuse its discretion, commit an error of
            law, and/or there was insufficient evidentiary support in
            terminating the parental rights of the natural mother of
            N.M.W. and D.N.W., as the grounds pursuant to 23 PA.
            C.S.A. § 2511(a)(2) were not established by clear and
            convincing evidence, and such granting of a petition to
            terminate parental rights was against the weight of the
            evidence presented by the parties.

      II.   Did the trial court abuse its discretion, commit an error of
            law, and/or there was insufficient evidentiary support for the
            court’s decision that the best needs and welfare of the minor
            child N.M.W. and D.N.W. would be served by terminating
            natural mother’s parental rights as required by 23 PA. C.S.A.
            § 2511(b).

Mother’s Brief at 3 (full capitalization omitted).

      We consider Mother’s issues according to the following standards:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and

                                      -3-
J-S65005-18


      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only    upon    demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted). Moreover:

      there are clear reasons for applying an abuse of discretion
      standard of review in these cases. We observed that, unlike trial
      courts, appellate courts are not equipped to make the fact-specific
      determinations on a cold record, where the trial judges are
      observing the parties during the relevant hearing and often
      presiding over numerous other hearings regarding the child and
      parents. Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the record
      and the court’s legal conclusions are not the result of an error of
      law or an abuse of discretion.

In re I.E.P., 87 A.3d 340, 343–344 (Pa. Super. 2014) (quoting In re

Adoption of S.P., 47 A.3d 817, 826–827 (Pa. 2012)) (internal citations

omitted).

      Section 2511 of the Adoption Act, 23 Pa.C.S. §§ 25101–2938, governs

termination of parental rights, and it requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of

                                      -4-
J-S65005-18


      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). See

also In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en

banc) (explaining that the focus in terminating parental rights under Section

2511(a) is on the parent, but under Section 2511(b), the focus is on the child).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). The

“standard of clear and convincing evidence is defined as testimony that is so

‘clear, direct, weighty and convincing as to enable the trier of fact to come to

a clear conviction, without hesitance, of the truth of the precise facts in issue.’”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)). Moreover,

this Court may affirm the trial court’s decision regarding the termination of

parental rights with regard to any one subsection of Section 2511(a). In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

      Here, the orphans’ court terminated Mother’s parental rights pursuant

to 23 Pa.C.S. § 2511(a)(2) and (b). Orphans’ Court Opinion, 3/12/18, at 2.

Those subsections provide as follows:

      § 2511. Grounds for involuntary termination




                                       -5-
J-S65005-18


     (a) General rule.—The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                   * * *

     (2) The repeated and continued incapacity, abuse, neglect or
     refusal of the parent has caused the child to be without essential
     parental care, control or subsistence necessary for his physical or
     mental well-being and the conditions and causes of the incapacity,
     abuse, neglect or refusal cannot or will not be remedied by the
     parent.

                                   * * *

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511.

     Regarding Section 2511(a)(2), this Court has stated as follows:

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). Further, we have opined that “[t]he grounds for termination due to


                                    -6-
J-S65005-18


parental incapacity that cannot be remedied are not limited to affirmative

misconduct. To the contrary, those grounds may include acts of refusal as

well as incapacity to perform parental duties.” In re A.L.D., 797 A.2d 326,

337 (Pa. Super. 2002) (citations omitted).      Parents are required to make

diligent efforts toward the reasonably prompt assumption of full parental

responsibilities. Id. at 340. A parent’s vow to cooperate, after a long period

of uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous. Id.

      Pursuant to Section 2511(b), this Court must analyze whether

termination is in the best interests of the Children. In re L.M., 923 A.2d at

511. “Intangibles such as love, comfort, security, and stability are involved

when inquiring about the needs and welfare of the child.” In re K.Z.S., 946
A.3d 753, 760 (Pa. Super. 2008).       This Court will also look to the bond

between the child and parent and determine the impact that termination of

the parental relationship would have on the child. Id.

      Additionally, “[t]he statute permitting the termination of parental rights

outlines certain irreducible minimum requirements of care that parents must

provide for their children, and a parent who cannot or will not meet the

requirements within a reasonable time following intervention by the state may

properly be considered unfit and have his parental rights terminated.” In re

B.L.L., 787 A.2d 1007, 1013 (Pa.Super.2001).           We have recognized a

connection between Pennsylvania’s law on termination of parental rights and


                                     -7-
J-S65005-18


the federal Adoption and Safe Families Act (“ASFA”), 42 U.S.C. § 671 et seq.

The stated policy of AFSA is:

      to remove children from foster placement limbo where they know
      neither a committed parent nor can look toward some semblance
      of a normal family life that is legally and emotionally equivalent to
      a natural family.... States such as Pennsylvania, which participate
      in the program, are required to return the child to its home
      following foster placement, but failing to accomplish this due to
      the failure of the parent to benefit by such reasonable efforts, to
      move toward termination of parental rights and placement of the
      child through adoption. Foster home drift, one of the major
      failures of the child welfare system, was addressed by the federal
      government by a commitment to permanency planning, and
      mandated by the law of Pennsylvania in its participation in [AFSA].
      Succinctly, this means that when a child is placed in foster care,
      after reasonable efforts have been made to reestablish the
      biological relationship, the needs and welfare of the child require
      CYS and foster care institutions to work toward termination of
      parental rights, placing the child with adoptive parents. It is
      contemplated this process realistically should be completed within
      18 months.

In re B.L.L., 787 A.2d at 1016.

      We have thoroughly reviewed the briefs of the parties, the relevant law,

and the certified record before us, including the opinion of the orphans’ court

dated March 12, 2018, which addresses the issues raised by Mother in her

Pa.R.A.P. 1925(b) statement. Upon review, we determine that Mother has

failed to establish that the orphans’ court abused its discretion when it

involuntarily terminated Mother’s parental rights.     The orphans’ court has

provided a thorough evaluation supporting termination of Mother’s parental

rights pursuant to Section 2511(a)(2) and (b).         Thus, we conclude that

Mother’s issues lack merit, and the orphans’ court’s opinion adequately


                                      -8-
J-S65005-18


addresses Mother’s claims. Accordingly, we affirm on the basis of the orphans’

court’s opinion and adopt its reasoning as our own.4

       Decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/21/2018




____________________________________________


4 The parties are directed to attach a copy of the orphans’ court’s March 12,
2018 opinion to any future filings in this matter.

                                           -9-
                                                                           Circulated 10/29/2018 12:07 PM




 IN THE INTEREST OF                        IN THE COURT OF COMMON PLEAS
 D.W.                                      OF LUZERNE COUNTY


                                                                                         RECORDED
                                           ORPHAN'S COURT DIVISION            03112/2018 2:41:03          P11
                                                                            JUDICIAL SERVICES            RECORDS
                                                                                       LICZERNE COUNTY

                                           NO. A-8511                                  PENNSYLVANIA
                                                                            Inst   N                20181 059
                                           298 MDA 2018


 IN THE INTEREST OF                        IN THE COURT OF COMMON PLEAS
                                           OF LUZERNE COUNTY


                                                                                         RECORDED                  1



                                           ORPHAN'S COURT DIVISION            03/12,9018 2142:30 PN
                                                                           JUDICIAL SERVICES 1, RECORDS
                                   :   -
                                                                                  LU2ERNE COUNTY
                                           NO. A-8512                              PENNSYLVANIA
                                                                            Inst Nue                20181300
                                           299 MDA 2018



      MEMORANDUM ISSUED PURSUANT TO PA.R.A.P.                       10200
L       PROCEDURAL HISTORY
        On November 28, 2016, Petitioners Luzerne toimty Children and Youth

Services (Children and Youth), fled a Petition for the Involuntary Termination of

Parental Rights (Petition) of the natural parents for the minor children, D.W. and

N.W., in addition to requesting a change of permanency goal to adoption.

Several hearings were held commencing on May 8, 2017 and concluding on July

26, 2017. The court requested proposed findings of fact and conclusions of law

from the parties, in addition to a recommendation from the guaraion ad litem.

The court received proposed findings of fact and conclusions of law, but did not

receive a written recommendation from the guardian ad litem. The emit took
the matter under advisement and on January ao, 2018, issued decrees

terminating the parental rights of both natural father and natural mother.

       The natural parents' parental rights were terminated pursuant to 23

Pa.C.S.A. §2511 (a)(2). In entering these termination decrees, the Court gave

primary consideration to the developmental, physicaLand emotional needs and

welfare of the children pursuant to 23 Pa.C.S.A. § 2511(h).

       On February 9, 2018, Mother, by and through her Court-Appointed

Counsel, filed a Notice of Appeal to the Superior Court and. the requisite

Statement of Matters Complained of on appeal. Father, by and through his

Court-Appointed Counsel filed a Notice of Fast Track Appeal on February 12,

2018, three days beyond the February 9, 2018 deadline for the filing of an appeal.

Father's counsel did not file a Request to Appeal time Pro Tunc. Mother's

Statement of Matters Complained of on Appeal is as follows:

      a.   The Trial Court abused its discretion, committed an error of law,

           and/or there was insufficient evidentiary support in terminating the

           parental rights of the-Natural Mother of D.W. and N.W., as the grounds

           pursuant to 23 Pa.C.S.A.§2513. (a)(2) were not established by clear and

           convincing evidence, and such granting of a petition to terminate

           parental rights was against the weight of the evidence presented by the

           parties.

      2. The Trial Court abused its discretion, committed an error of law,

           and/or that there was insufficient evidentiary support for the Court's

           decision that the best needs and welfare of the minor children, D.W.
                                     1151.1.12a:n




           and N.W. would be served by terminating Natural Mother's parental

           rights as required by 23 Pa.C.S.A.§2511(b)

      3. Counsel for Natural Mother reserves the right to amend this document

           within a reasonable time after receipt of the final transcript and/or the

           Trial Court's Opinion in Support of the January   11,   2018 Decree. (sic)

      IL        FINDINGS OF FAcr

      There are two minor children in this case. D.W. was born on August 29,

2013 and she is currently four (4) years old. N.W. was born on July is, 2014
                                                                             and

                                                                           27,
she is currently three (3) years old. The children were placed on November
                                                                       rights.
2015. This case involves the proposed termination of Mother's parental

       It is unrebutted that the minor children have been in placement and
                                                                                   2015.
therefore removed from the care of Father and Mother since November 27,

The reasons for placement were domestic violence, mental health and substance

abuse issues.

       In meeting its requisite burden of proof by clear and convincing evidence
                                                                           the
regarding the termination of parental rights of Mother, Petitioner offered
                                                                            Services;
testimony of Alicia Singer, senior clinician at Community Counseling

Grace Tavaris, case manager in the Intensive Family Reunificafion
                                                                  parenting

                                                                  Family
program of Family Services Association; Marisue Sack, employed by

Service Association in the Intensive Family Reunification
                                                          parenting program; and

                                                                       Services.
 Deborah Ficco, representative payee, at Fitzmaurice Community
                                                                  evidence the
Additionally, Mother testified on her own behalf and offered into
                                                            a navigator of the
 testimony of Donald Graham, a therapist at Haven House and

 wellness recovery team.

                                                    3
HL    CONCLUSIONS F LAW

      After consideration of the credible evidence as summarized above and

      more detailed below, the Court concludes:

             (1) Children   and Youth has shown by clear and convincing evidence

                that Mother's parental rights to the minor children, D.W. and

                N.W. should be terminated pursuant to 23 Pa. C.S.A. Section

                2511(a)(2).

             (2) Children and Youth has shown by clear and convincing evidence

                that terminating Mother's parental rights to her minor children,
                 D.W. and N.W. best serves the needs and welfare of the children

                 pursuant to 23 Pa. C.S.A. Section 2511(b).

      W.     DISCUSS'        Ng G         INDS FOR TERMINATI N 817 A.2d 505

(Pa. Super. 2002).

       Termination of parental rights is an issue of constitutional dimensions
                                                                      her own child.
because of the fundamental right of an individual to raise his or
                                                                      must prove
Therefore, in proceedings terminating parental rights, the Petitioner
                                                                      been met.
by clear and convincing evidence that the statutory criteria have

                                             4
                                                                           165, 465 A.2d
Sonatoskg v. Kramer, 455 U.S. 745 (1982), In 1y ec T.R., 502 Pa.

642 (1983). However, as the Pennsylvania Supreme Court
                                                       has stated "a parent's

                                                                child is converted
basic constitutional right to custody and rearing of his or her
                                                                        right to have
upon the failure to fulfill his or her parental duties to the child's
                                                                        healthy,
proper parenting in fulfillment of his or her potential in a permanent,

safe environment." Ira Re:             Jr., 2003 Pa. Super. 112, citing Ira the
Interest ofWillie, 719 A.2d 327 (Pa. Super 8998).
       A.    23 Pa. C.S.A. Section 251111 (a)(2)
                                                           2511(a)(2) when:
       A Court may terminate parental rights under Section
                                                                 or refusal of the
        The repeated and continued incapacity, abuse, neglect,
                                                             parental care, control
        parent has caused the child to be without essential
                                                                  being and the
        or subsistence necessary for his physical or mental well
                                                                       or will not be
        conditions of the incapacity, abuse, neglect or refusal cannot
        remedied by the parent.

        Accordingly, Mother's parental rights to the children,
                                                                  DN. and N.W. can
                                                                 testimony at the
 be terminated under Section 2511(a)(2) of the statute. Credible
                                                               clear and convincing
 termination hearing was presented and demonstrated by
                                                               her mental health
 evidence that Mother is incapable of presently remedying
                                                       is necessary for the
 issues and incapable of providing parental care which

 physical and mental well being of the children.
                                                    Although Mother completed a

                                                          outstanding concerns.
 parenting education program, it was completed with
                                                          a supervised setting.
 Mother missed many visits and she was observed in
                                                  observed with the children out
 Mother did not progress to a point where she was
                                                      failure to visit on a
  in the public or at her home. Furthermore, Mother's
                                                           her finances so as to afford
  consistent basis was caused by Mother not managing
                                                                   after placement.
  the cost of transportation, an issue which became a concern
                                              5
                                                              impact upon her
Mother chose to move to a location that would have a negative

ability to visit consistently with her visitation and treatment.

       Ms. Deborah Ficco testified     at she works for Fitzmaurice Community
                                                       as a representative payee
Services as a representative payee. She testified that
                                                               in order to assist
she receives social security benefits on behalf of individuals
                                                                  testified that she
them in timely bill paying and money management. Ms. Ficco
                                                             that when she
began working with the parents in May of 2016. She testified
                                                                      testified
began working with the parents, the parents were homeless. Ms. Ficco
                                                                  that the
her agency helped the parents secure housing. Ms. Ficco testified
                                                      Pennsylvania and that
parents chose to reside in Catasauqua, Lehigh County,
                                                           matter where they
they would have received their social security benefits no

 resided.

 N.T. 5/8/17 at 60-62.

            Ms. Ficco testified that Mother receives $1,too
                                                            per month and Father

                                                         Once her agency receives
 rec ives $777.10 per month in social security benefits.
                                                               parents' monthly rent,
 the parents' social security benefits, the agency pays the
                                                            After all expenses are paid,
 utilities, medical bills and representative payee's fee.
                                                               Mother and Father each
 the parents receive their remaining "spending money".

 receive approximately $400-$500.00 per month
                                              in "spending money."

                                                 that their    "spending money" be
  Ms. Ficco testified that the parents requested
                                                 basis. Ms. Ficco testified that the
  deposited into their bank accounts on a weekly
                                                basic necessities such as food,
  parents' "spending money" was to be spent on
                                                  Id. at 64,67,75.
  toiletries and any other household necessities.
                  'UI




       Ms. Ficco further testified that Father received settlement
                                                                   funds from the

Social Security Administration in the amount of $8,210.50
                                                          to be paid in three

                                                                        for
monthly installments. Ms. Flew testified that Father was paid $2,199.00
                                                                     on May 2,
each of the first two installments and received his last installment
                                                                of the hearing on
2017, in the amount of $3,812.50. Id. at 82, 96. As of the date
                                                                       his account
July13, 2017, Ms. Ficco testified that Father had a total of $3,700 in

and Mother had a total of $1,069.36 in her account. Id. at 96-97.

       Ms. Piece testified that from the $400.00 to $5oo.00
                                                               that the parents
                                                               month for
were each receiving per month, she was paying them $200.00 per
                                                           to visit with their
transportation. The transportation money was given to them
                                                            that the parents
children. However, Ms. Ficco later learned from Ms. Hartman
                                                                for
missed many visits during the months that they were given money
                                                           price of a round trip
transportation. Moreover, Ms. Ficco later learned that the
                                                                  cost $65.50 for
bus ticket per person was $32.75 per person. Therefore, it would
                                                                  68,69, 82. Ms.
 both parents for a round trip ticket and not $200.00. Id. at 66,
                                                          Ad Litem that the parents
 Ficco confirmed on cross examination by the Guardian
                                                        to visit their children.
 were always provided money for transportation in order

 Ms. Ficco confirmed that in September of 2016 and
                                                   December of 2o16 when the

                                                            available funds to visit
 parents missed visits with their children, the parents had
                                                                 2016, the parents
 with their children. Furthermore, in May of 2016 and August
                                                             their children. Id. at
 would also have had sufficient funds to use for visits with
                                 that lack of funds could not have been    the reason
  94-95, 99-10o. The Court finds
                                                                            were
 that the parentswere not able to visit with their children since the funds

  always available to the parents for visits.

                                                7
                                         010




      Ms. Sherri Hartman testified that she is a caseworker for Children &

Youth. She stated D.W. was born on August 29, 2013 and N.W. was born on
                                                                        July

15, 2014. The   children were placed in January of 2015. Ms. Hartman testified

the reasons for placement were domestic violence, mental health, and drug and

alcohol abuse in the residence where the parents were residing. Ms. Hartman

testified that a family service plan was developed for the parents, including drug

and alcohol rehabilitation services for the Father, mental health services for both

Mother and Father and a requirement that the parents obtain and maintain safe

and stable housing. Id. at 101-102.

       Ms. Hartman testified that the children were initially removed from

Plymouth, Luzerne County. Both parents were subsequently hospitalized to

address mental health issues. Father was discharged and he moved out of

Luzerne County to Tobyhanna, Monroe County, to reside with friends. When

Mother was discharged, she refused a shelter placement in Wilkes-Barre,

Pennsylvania and decided to move out of Luzerne County to reside with Father.

Ms. Hartman testified   that she later learned that the parents were evicted from

the residence in Tobyhanna. In June of 2015, the parents reported that they were

homeless. The parents were residing in a shelter in East Stroudsburg, Monroe

 County. On July 20, 2015, Ms. Hartman indicated that Mother had telephoned

 her and related to her that she was in a shelter and Father was residing outdoors.
                                                                         to
 Mother related to Ms. Hartman that he was moving back to Luzerne County
                                                                          -Bane
 the Wilkes-Barre area, and that she was not going to move back to Wilkes
                                                                     York with
 due to dislike of Father's family. Mother had wanted to move to New
                                                                         were
 her Mother. Id. at 101-103. Ms. Hartman then indicated that the parents
homeless from August 25, 2015, until September     1,   2015 when they signed a lease

in East Stroudsburg. However, in November of 2015, the parents again reported

that they were homeless and resided in a shelter though March 8, 2016. By

April of 2016, the parents were residing with Mother's aunt in Allentown. Ms.

Hartman then learned that on July 1, 2016, the parents signed a lease in Whittier

Place, Catasauqua, Lehigh County. Id. at 104.

       Ms. Hartman testified that initially, the parenting education services were

deferred due to the location of the parents' residence and the inconsistency of

visitation with the children. Ms. Hartman testified that the parents engaged in

mental health services initially in East Stroudsburg; however, they did not follow

through with the services. The parents later engaged in mental health treatment

at Community Counseling in Luzerne County. Id. at 104-106.

       With respect to the parents' transportation for the visits with the children,

Ms. Hartman testified that a bus ticket cost $32.00 per person for a round
                                                                           trip

from East Stroudsburg to Wilkes-Barre. Ms. Hartman testified that after the

parents purchased their tickets, they would submit the receipt to Children &

Youth and the parents would be reimbursed for the cost. Ms. Hartman stated
                                                                           that

once the parents moved to Catasauqua, a farther location than East Stroudsburg,

then the price doubled for the bus pass which then would have been

 approximately $64.00 per person. Ms. Hartman testified that she related
                                                                         to the

                                                                        expense of
 parents that they could only be reimbursed for one bus pass due to the
                                                                                   were
 the bus pass. Ms. Hartman testified that initially the visits with the children

 weekly, but when the parents were not able to make the weekly
                                                               visits, the visits

 were then bi-weekly. Id. at 106-107.

                                           9
              Wk.




      Ms.   Hartman emphasized that she had recommended several times to the

parents to move back to Luzerne County. She further explained to the parents

that they did not need to return to Plymouth, where a relative with whom they

had a disagreement was residing. The parents could move anywhere in Luzerne

County. However, the parents refused. Id. at 107.

      Ms.   Hartman testified that from April 2015 through June of 2015, the

parents' visits with the children were inconsistent. Ms. Hartman testified that

during that time, Mother was hospitalized. Father was residing in Tobyhanna and

did not have transportation for the visits. Ms. Hartman testified that in July

2015, the parents were provided assistance with transportation. However, the

parents attended only one visit out of four visits in July. In August of 2015, they

again attended one visit out of four visits. In September, they attended all

scheduled visits. In October and November, they attended one visit in each

month. In December of 2015, they attended four out of five visits.

       Ms. Hartman stated that the parents moved to Lehigh County in
                                                                     April of

                                                                               and a
2016. Ms. Hartman testified that initially the parents had family members

friend transport them prior to the use of bus transportation. Id. at 108-109. Ms.

 Hartman testified that according to information she received, the parents
                                                                               only

had two problems with the bus transportation. The first issue was when Mother
                                                                          was
took the wrong bus and ended up at a different location. The second issue
                                                                    that the
 when the bus experienced mechanical problems. Ms. Harman testified

 parents moved to Lehigh County in April of 2016. She testifi     that in May of

 2016, the parents attended one visit and cancelled three visits.
                                                                  In June 2015, the

                                                                        they
 parents attended two visits and cancelled two visits. In July of 2016,

                                          10
attended one visit and cancelled three visits. Ms. Hartman testified that there

were some months where they did not visit with the children at all. Id. at no-

m.
       Ms. Hartman further testified that Mother did not comply with her mental

health services. She was not consistent with attending her appointments. On

November 17, 2015, Mother attended an appointment at Community Counseling

Services in Luzerne County. She attended sessions, but then later Mother was

discharged for noncompliance on September 14, 2o16. Mother did not

successfully complete mental health services. Ms. Hartman testified that Mother

reengaged in mental health services in Lehigh County; however, she did not

successfully complete the services. Ms. Hartman testified that Mother did not like

the mental health services in Lehigh County. She, therefore, stopped engaging in
services and she also stopped taking her medication. Ms. Hartman testified that

Mother advised her that her primary diagnosis was bipolar disorder. Id. at 111-

 113. On cross   examination, Ms. Hartman testified that Mother was engaged in

mental health treatment, but did not know if the treatment included a medical

 management portion. At the time of trial, Mother had not successfully or

 consistently addressed her mental health concerns. Id. at 122,125.

 Ms. Hartman also indicated that Mother's treatment includes Mother being

 consistently engaged in medication management based treatment and that
                                                                      the
 Mother has consistently disengaged from medication management during

 time the children have been in placement. Id. at 131-133.

        Mother called Donald Grahm, a therapist at Haven House Treatment
                                                                   Mother in
 Center to testify on her behalf. Mr. Grahm commenced working with

                                          11
               yk,,,   -CoactMuir   i




outpatient therapy on January 27, 2017. Mr. Grahm testified that Mother was

diagnosed with bipolar disorder Type 1, intermittent explosive disorder. Mr.

Grahm testified that he had 18 appointments with Mother; however, Mother had

11 missed   appointments which were either cancelled or rescheduled by Mother.

While the Court recognizes that mental health concerns often require lifelong

treatment, at the time of the hearing addressing the instant petition to terminate

parental rights, Mother had not remedied her mental health issues to a level in

which she was stable and consistent. N.T.           7/13/17   at 149, 151,   156.


       With respect to parenting education, Ms. Hartman testified that Mother

completed the parenting education program with concerns. According to Ms.

Hartman, the remaining concerns address protective capacities and the ability to

prioritize needs. For instance, Ms. Hartman testified that when attempting to

teach the parents about budgeting their finances, the Mother's focus was always

on buying the children more "things". Ms. Hartman testified that Mother

purchased approximately 56 hair bows for the children. N.T. 5/8/17 at 111, 114.

 Ms. Hartman ultimately stated that she does not believe that the Mother

 remedied the circumstances that led to the children's placement. Id. at 114.

       Furthermore, Ms. Hartman testified that the children initially had a bond

 with the parents. However, due to the parents' lack of visitation, that bond has

 deteriorated. According to Ms. Hartman, it is difficult to maintain a bond when

 the parents are visiting the children once per month. Ms. Hartman testified
                                                                             that

 she observed the children with the natural parents and she also observed the

 children with the foster parents. The children spontaneously began calling
                                                                            the

 foster mother, "Mommy." Id. at         136-137.


                                               12
                     a




      Ms. Alicia Singer testified that she is a senior clinician employed at

Community Counseling Services. She testified that she is familiar with the
                                                                           ease

                e record custodian. Ms. Singer indicated that Mother had her intake
                                                                                    at
only as

the agency on December 15, 2015. When questioned on the current status of

Mother's treatment, Ms. Singer testified that Mother is terminated from

therapeutic services and Mother will not be receiving medication until she sees a

physician. However, there was no further appointments made for Mother. Id.
                                                                           at

47.

          Ms. Singer also testified to correspondence   dated September 14, 2016,

which advised Mother that she was terminated from treatment at Community
                                                                           all of
Counseling Services. Ms. Singer indicated that the correspondence outlined

the appointments missed by Mother. According to the correspondence, Mother
had cancelled or failed to appear at scheduled appointments as follows:
          a.        December 22, 2015;
          b.        February 16, 2016;
          c.        March 1, 2016;
          d.        March 8, 2016;
          e.        March 22, 2016;
          1.        April 5, 2016;
          g.        April 9, 2016;
          h.        April 25, 2016;
          i.        May 3rd, 2016
          j.        May 17, 2016;
          k.        May 24, 2016;
          1.        May 31, 2016;
          m.        June 21, 2016;
          n.        July 12, 2016;
          0.        August 2nd, 2016;
          p.        August 16, 2016;
                    August 23, 2016:and
           r.       September 16, 2016.




                                               13
                         NN   .      r




       Based on Mother's attendance records, Ms. Singer testified that Mother

was not consistent with her appointments. Ms. Singer further indicated that

Mother did attempt to reengage in services on October 25, 2016; however,

Mother cancelled the appointment and did not reschedule. Id. at 48-50. On cross

examination, Ms. Singer testified as to a treatment letter dated January 19, 2016

which stated that Mother had reached her goals with respect to the treatment

plan in January. Ms. Singer testified that from January 2016 to April 2016, the

agency provides updates for the patients to work on new goals. Therefore,
                                                                       was no
although Mother reached her goals for the month of January 2016, there

testimony given as to mother reaching other goals for additional treatment pans.

Id. at 58-61.

       Ms. Grace Tavaris testified that she is employed at Family Services

Association. She testified that she worked with Mother and Father as a case

manager and also in the Intensive Family Reunification Services parenting
                                                                       with the
 education program(IFRS). Ms. Tavaris testified that she began working
                                                                          program
 parents in June of 2015. Ms. Tavaris described the IFRS as a parenting

 designed to work with the causes for placement so that the children can
                                                                         either
                                                                        that the
 return home to their parents or have permanency. Ms. Tavaris indicated
                                                                  issues for both
 concerns noted in the file by the case worker were mental health
                                                                          for Mother
 parents, drug and alcohol issues for Natural Father, domestic violence

 and the need for safe and stable housing for both. N.T. 7/13/2017
                                                                     at 7-9.

        Ms. Tavaris testified that the parents were experiencing
                                                                 transportation

                                                                        meeting.
 issues; therefore, they only met with the parents for the introductory

 Ms. Tavaris testified that she attempted to meet with the
                                                           parents on July 1, 2015,

                                         14
-JVAMIMITOndlit




                  July   15, 2015,   July 28, 2015, and August 4, 2015, but was unable to meet with
                                                                                      Tavaris,     the
                  them. Since the parents were not able to consistently meet with Ms.
                                                                                       The program is
                  case was deferred until the parents were able to visit consistently.
                                                                                         testified
                  meant to include meetings with the parents twice per week. Ms. Tavaris

                  that without being able to meet on that basis, it is difficult to gauge the parents'
                                                                                       was "on hold".
                  progress. Id. at 9-10. Therefore, according to Ms. Tavaris, the case

                  Id. at   12.

                           Ms. Tavaris testified that the parents were referred to the same
                                                                                            program

                  with the same concerns on February 25, 2016. Ms. Tavaris testified
                                                                                     that the

                                                                                   testified that
                  parents remained inconsistent with their attendance. Ms. Tavaris

                  she was supposed to meet with the parents twice per week, however,
                                                                                     the parents

                                                                                      every two
                  were only able to meet once per week and later where available once
                                                                                         the IFRS
                   weeks. Id. at 13. Ms. Tavaris testified that the parents did complete
                                                                                        Id. at 26-27.
                   program; however, they completed the program with "concerns".

                            Ms. Marisue Sack, also employed by Family Services Association
                                                                                           in the

                                                                           that the parents
                   Intensive Family Reunification Program (IFRS) explained

                   completed the program with "concerns". Ms. Sack testified
                                                                             that she began

                                                                           26 sessions offered to
                   working with the family in March of 2016 and there were
                                                                                    Sack indicated
                   the family, however the parents only attended 10 sessions. Ms.
                                                                                          10 out of 26
                   that she was informed that the reason for the parents only attending
                                                                                                from
                   sessions was  due to transportation issues and an inability to obtain money
                                                                         stated that the program
                   the representative payee for transportation. Ms. Sack

                    was "completed with concerns" due to the following
                                                                       reasons:

                                                                                 sessions;
                             a) The inconsistencies in the keeping the parenting

                                                                15
                                                  111111111111




       b) The inconsistencies in visiting with children at the child welfare

agency;

       c) The visits were only observed at    the child welfare agency. Ms. Sack was

not able to see the children with the parents in their own home or in a public
                                                                Id. at 31-32.
setting. She was observing the parents in a supervised setting.

       Ms. Sack testified   that it was important for the parents to attend all the

sessions on a consistent basis. The goal of the program is to work
                                                                   with parents

                                                                        hindered
and children toward reunification. The lack of consistency from parents
                                                                           meet the
that reunification. Id. at 34. Ms. Sack testified that she was supposed to
                                                                          to meet
parents and observe the visits two times per week. Ms. Sack was only able
                                                                       Ms. Sack
with the parents ten times over a period of nine months. Id. at 34-35.
                                                                           that
testified that she also attempted to work with the parents by recommending

they move back to Luzerne County so that they would be closer to
                                                                 the agency for

                                                               did not wish to
visits. However, the parents, who were residing out of county,

 move back to Luzerne County. Ms. Sack stated that the parents
                                                               had an issue with

                                                                   not want to
 one of the relatives, an aunt who lives in Luzern County, and did
                                                                    testified that they
 reside in the vicinity of the aunt. Id. at 35-36. Ms. Sack further
                                                               They explained to
 worked with the parents regarding their financial budget.
                                                                           that they
 them that their spending should be used for necessities and insuring
                                                                commented that
 have a sufficient amount of money for transportation. Ms. Sack
                                                             headbands       and a pair
 at one time, the mother, purchased clothes and accessories,
                                                             Mother needed to
 of new boots for the girls. Ms. Sack was concerned that the
                                                               seeing the children.
 appropriately maintain her budget so that she could continue
                                                            were advised of     their
 Id. at 36-37. Ms. Sack testified that although the parents

                                             16
                                                                         buying nice
budgeting, the Mother stated that she "couldn't help it" and she liked

things for the girls Ms. Sack noted that Mother needed to realize that
                                                                       if she did

not budget her money well, then she would run out of money to use
                                                                  for

transportation in order to have visits with the children. Id. at 57.
                                                              Father      did
       Ms. Sack testified that during the program, Mother and
                                                            testified that with
maintain housing and were no longer homeless. Ms. Sack also
                                                              and worked with
respect to domestic violence, Mother and Father made progress
                                                                           and
their communication skills, learning to walk away during an argument
                                                          regarding
working with stress. However, Ms. Sack remained concerned
                                                                 the parents were
parenting abilities. Ms. Sack testified that her observations of
                                                                 the parents in an
solely under a supervised setting. She was not able to observe

 unsupervised setting. Ms. Sack became concerned regarding the
                                                               parents'

                                                                   for
 budgeting. Although budgeting may not have been an initial reason
                                                           the parents' ability to
 placement, budgeting later became an issue which affected

 visit with the children.
                                                                scheduled for   a visit
        Ms. Sack also testified that initially the parents were

 once per week. Then it was once every two weeks at the
                                                        parents' request.

 However, should the parents cancel a visit, the next
                                                      visit would not occur until

                                                          a scenario in which the
 two weeks later. Id. at 39.41. The inconsistency created
                                                             Ms. Sack testified that
 parents saw the children only once per month. Therefore,
                                                          was completed with
 although the parents completed the program, the program
                                               cross examination by the Guardian
 "concerns". Id. at 45. Ms. Sack confirmed, on
                                                       sufficient times for her to
  Ad Litem that the parents did not see the children
                                                       Id. at 51. Ms. Sack further
  assess the type of bond they have with the children.

                                            17
                                                                           they
explained that although the parents were able to apply the information
                                                                     was not
learned in to sessions over a nine (9) month period, that time frame
                                                                   as all the
sufficient for Ms. Sack to recommend that the children return home

visits were in a controlled and supervised environment. Id. at 53.

       Ms. Sack further testified that the parents had chosen
                                                              to reside outside of

                                                                      benefits
Luzerne County. The parents receive their income from social security
                                                                     Luzerne County.
and thus, would have received the money even if they resided in

Ms. Sack noted that had the parents chosen to reside in
                                                        Luzerne County, they

would have been able to see their children more often. Id. at 55-56.
                                                                  Luzerne County
       The Court finds that Mother had opportunities to reside in

close to her children. However, she chose to follow Father
                                                           to Tobyhanna, Monroe

                                                        to Luzerne County,
County. When Father subsequently contemplated returning
                                                                  family. Mother
 Mother refused because she did not want to be near Father's
                                                                  town and away from
 could have certainly resided in Luzerne County in a different
                                                                   when given
 the aforementioned aunt, but Mother refused. The court finds that
                                                                  own interest above
 the choice to have visits with the children, Mother chose her
                                                                    mental health issue
 the children's interest. The court further finds that Mother's

 contributed to her failure to appreciate the consequences
                                                                of not visiting with her

                                                               in a different county and
 children on a consistent basis. Mother's choice to reside
                                                                   to Mother's choice to
  thus, create a more difficult situation for herself, in addition
                                                                  that she had
 purchase unnecessary items for her children versus insuring
                                                               impaired judgment.
 sufficient funds to visit her children also reflects Mother's

  Based on the Petitioner's evidence, the Court finds
                                                         that Mother is incapable of

  providing the children with essential parental care,
                                                         control or subsistence

                                            18
                               164




                                                                             finds that
necessary for the children's physical or mental well being and further
                                                              choices have not
Mother's mental health issues and thus her attendant parental
                                                            witnesses, the Court
been remedied. Therefore, based on the all testimony of the
                                                                        conditions that
further finds that Mother has not been able to remedy all of the
                                                                      health concerns.
gave rise to the placement of the children, namely her mental

       Unlike 23 Pa.C.S.A.    §      2511(a)(1), subsection (a)(2) does not emphasize a
                                                                          emphasizes the
parent's refusal or failure to perform parental duties, but instead
                                                                   control or subsistence
child's present and future need for essential parental care,
                                                              the language in
necessary for his physical or mental well-being. Therefore,
                                                           ignore a child's need for
subsection (a)(2) should not be read to compel courts to
                                                                of the family has
a stable home and . .. this is particularly so where disruption
                                                          reuniting it." (our
 already occurred and there is no reasonable prospect for

 emphasis added)       In re FOAOPO,      944 A.2d 79 (Pa. Super 2008).
                                                                             in fulfillment
        At this juncture, the children's right to have proper parenting
                                                              outweighs Father's
 of their potential in a permanent, healthy, safe environment

 interest.. In It e:   JAS., Jr., 2003 Pa. Super. 112, citing In the Interest of
 Mile, 719 A.2d. 327 (Pa. Super 1998).
                                        23 P.A.C.S.A,
 V.   AD'i ITI NAL CONSIDERATIONS UNDER
 SECTION 251301

        FOR M TEE


        A,      ENVI          MENTAL FACTORS

      Title 23 Pa. C.S.A. Section 2511(b) specifies that
                                                         a court may not terminate

                                                                  factors such as
  the parental rights "solely on the basis of environmental


                                                  19
                                                                             to
inadequate housing, furnishings, income, clothing, and medical care if found

be beyond the control of the parent."

        As "environmental factors beyond the control of Mother" was not the
                                                                            of
linchpin in the placement of the minor children and because of the presence

other, independent factors utilized in the placement of D.W. and N.W., this

consideration does not apply and will not be addressed.

  ft;     NEE S AND WELFARE               F THE CIULDR1EN

        Once the Court has found that involuntary termination of parental rights
                                                                                 is

                                                                                   to the
warranted under the Act, the court must then "give primary consideration
                                                                       This is to
developmental, physical and emotional needs and welfare of the child."
                                                                          needs
be a separate inquiry and even where the court has already considered the

and the welfare of the child under one of the grounds of termination, the court
must do so again.     Ilya   re Matseek, 611 A.2d 738 (1992).
        The term "needs and wefare" of a child refers to both tangible and intangible

 needs. The intangible needs of a child include love, comfort, security and

 closeness.    In re Matzoth, 416 Pa. Super. 520, 611 A.2c1737, 747 (1992). There
 is nothing in the record that shows that the natural Mother is
                                                                presently capable of

 providing a safe, secure environment for the minor children.
                                                                                   These
           Parental duty is best understood in relation to the needs of a child.
                                                                     interest in
 needs, both physical and emotional, cannot be met by a mere passive
                                                                     duty that
 the development of the child. Meeting a child's needs is a positive
                                                                225, 525 A.2d
 requires affirmative performance. ]M re Shives, 363 Pa. Super.

 8oi, 8o2 (1987).


                                              20
                        IraMak(        .11




      A parent is not relieved of his or her responsibility relating to the needs of

a child when a child has been placed in foster care. A non -custodial parent
                                                                             has a

duty to exert himself to take and maintain a place of importance in the child's life.

In re Adoptiorni ofM.J.H., 348 Pa.     Super. 65, 301 A.2d 648 (1985). A parent

must demonstrate a continuing interest in the child and make a genuine effort to

maintain communication and association with the child.      lit re Adoption of
Meeray, 331 A.2d 652 (Pa. 1973). Moreover, a parent with a child in foster care
has an affirmative duty to work toward the return of the child.   /a Re: William
L., 477 Pa. 322, 383 A.2d 1228 (1978).

       When considering the needs and welfare of the child, it is also important

for the court to consider the bond between the parent and the child because

severance of a strong parental bond can have a detrimental impact on the child.

Matzoth, supra.
        Petitioner presented credible testimony regarding the needs, welfare and

best interest of minors D.W. and N.W. in relation to their Mother. Ms. Hartman,

testified that the children have been with the foster parent, Sharon Anderson,

since September 21, 2015. N.T. at 7-8. Ms. Hartman testified that
                                                                  she observes

the children on a monthly basis.
        Ms. Hartman testified that the children have been assimilated into
                                                                           the

                                                                    as uncles,
 family. They attend all family outings and refer to family members
                                                                    parent is an
 aunts and grandparents. Ms. Hartman also testified that the foster

 adoptive resource for the children.




                                             21
       Ms. Hartman testified that the foster mother meets the children's physical

needs. She provides the children with food, shelter, and clothing. The children's

medical needs and immunizations are also up to date. Id. at 9.

       Ms.   Hartman further testified that the foster mother meets the children's
                                                                     activities.
developmental needs. She works with the children on age -appropriate

She is teaching D.W. her numbers and alphabet. She engages the children
                                                                        in play

dates so they are interacting with other children. The foster mother also "potty
                                                                                 -


trained" the children.

       Ms. Hartman testified that the foster mother also meets the children's

emotion& needs. According to Ms. Hartman, the children seek the foster
                                                                       mother

                                                                        children
for comfort and affection. The foster mother is very nurturing with the

and very affectionate toward them. Ms. Hartman testified that the children have

been with the foster parents since the date of placement. Id. at 8, 21.

        Ms. Hartman also testified   that there is a bond between the Mother and

the minor children. Ms. Hartman describes the children's bond with their
                                                                           that the
 Mother as a "play date bond." She testified that although D.W. identifies
                                                                               There is
 natural mother is her mother, there is not a lot off affection in the room.
                                                                    Ms.
 not much "kissing or hugging" between the Mother and the children.

 Hartman testified that N.W. just follows her sister, D.W. N.W. does not
                                                                         identify

                                                                       According to
 Mother as her mother and views the foster mother as her mother.

 Ms. Hartman, D.W. exhibits some behavioral issues when
                                                        she has to visit the

                                                                   to return to the
 natural parents. After the visits, she easily separates from them
                                                                    was a period
 foster mother. Id. at 11-12. Ms. Hartman testified that when there
                                                                        and the
 of time when the visits did not take place between the natural parents

                                           22
SL-VaPittaWffraSE?....a.                 Dlial   tl   -    ..,11111,1




              children, the children did not inquire about the visits. D.W. also was having less

              behavioral issues.

                      Ms.   Hartman described the bond between the foster mother and the

              children as a parent/child bond. She also described the bond as a positive bond.

               Both children call the foster mother "Mommy" and also follow the rules she puts

               in place. Id. at 12-13.

                      Ms.   Hartman testified that that the foster parent mother is willing to be
                                                                                          aware
               legally and financially responsible for the children. The foster mother is

               that the children can inherit from her as if she is their own natural mother. Id. at
               32. Ms. Hartman also believes that if the natural parents' rights were terminated,

               it would have a positive effect on the children. The children would have stability

               and would be adopted into a loving and caring family. Ms. Hartman further

               stated that the children would not be negatively affected should the contact with

               the natural parents be terminated. She explained that there was a lack of
                                                                                        Other
               consistency. At times, the parents only saw the children once per month.
                                                                                               were
               times, the children did not see the parents at all in a given month. The visits

               not consistent. Ms. Hartman believes that adoption of the children by the foster

               mother serves the best interest of the children. Id. at 12-13.
                                                                                          finds
                    Accordingly, based on the testimony of Ms. Hartman, the court further
                                                                                               and
                that the termination of Mother's parental rights would best serve the needs

                welfare of the children.




                                                          23
                                                                                   of
long expired to remedy parental incapacity and there is little rational prospect

the timely reunification of D.W. and N.W. to their Mother.

MIL CONCLUSION
                                                                           issues
       The Court finds that Mother had not addressed her mental health

and thus, her attendant parenting deficits so that she is capable of providing
                                                                    finds that she
essential care and control of the minor children. The Court further
                                                                        mother for
is not able to meet her children's needs. In stark contrast, the foster

each child has amply demonstrated she can and does meet the physical,
                                                                       have
developmental and emotional needs of the minor children. N.W. and D.W.
                                                                  home with a
thrived under her care. The children need and deserve a permanent
                                                                     the rights of
 loving capable parent. The only way to provide this is to terminate

 the Mother. Clearly, it is in the children's best interest to do so.
                                                                       "Notice of
        In the event this Honorable Superior Court entertains Father's
                                                                  will file a
 Fast 'hack Appeal," then, upon being advised of same, this Court

 supplemental opinion addressing same.
                                     Respectfully submitted,

                                     BY     E COURT,




                                     JIENNI               RS


  DATE:




                                            25
                                       a
                      Irn   a




COPIES TO:


Jena Piazza Braunsberg, Esquire
Children & Youth Services
of Luzerne County
in North Pennsylvania Boulevard
Wilkes-Barre, PA187o1

Stephen Palubinski, Esquire
Attorney for Mother
P.O. Box 656
Nuremberg, PA 18241

Paul L. Delaney, Esquire
Guardian Ad Litem
16 Institute Street
Wyoming, PA 18644




                                  26